              Case 20-10746-LSS             Doc 189        Filed 05/08/20          Page 1 of 9




                    IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF DELAWARE


    In re:                                                         Chapter 11

    RUDY’S BARBERSHOP HOLDINGS, LLC,                               Case No. 20-10746 (LSS)
    et al. 1
                                                                   (Jointly Administered)
                         Debtors.


     DECLARATION OF WAYNE P. WEITZ IN SUPPORT OF SALE MOTION

         Pursuant to 28 U.S.C. § 1746, Wayne P. Weitz declares as follows:

         1.       I am a Principal of GlassRatner Advisory & Capital Group LLC

(“GlassRatner”), a financial advisory firm that specializes in, among other things, turning

around troubled businesses and marketing and selling such businesses and their assets.

         2.       I submit this declaration (“Declaration”) in support of the above-captioned

debtors’ (the “Debtors” or the “Company”) Motion of Debtors for Entry of Orders (I)(a)

Establishing Bidding Procedures; (b) Approving Bid Protections; (c) Establishing

Procedures Relating to Assumption and Assignment of Certain Executory Contracts and

Unexpired Leases, Including Notice of Proposed Cure Amounts; (d) Approving Form and

Manner of Notice; (e) Scheduling a Hearing to Consider any Proposed Sale; and (f)

Granting Certain Related Relief; and (II)(a) Approving a Sale; (b) Authorizing Assumption

and Assignment of Certain Executory Contracts and Unexpired Leases in Connection With

the Sale; and (c) Granting Related Relief (the “Sale Motion”)[D.I. 12, Filed 4/2/20].




1
    The Debtors in these cases, along with the last four digits of their federal tax identification numbers, are
    (i) Rudy’s Barbershop Holdings, LLC (3198); (ii) Rudy’s Barber Shop, LLC (6037); (iii) Rudy’s
    Portland, LLC (7237); (iv) Rudy’s Southeast, LLC (5113); (v) Rudy’s Hollywood, LLC (2941); and (vi)
    Rudy’s New York, LLC (7034). The Debtors’ headquarters is located at 1605 Boylston Avenue, Suite
    202, Seattle, Washington 98122.
            Case 20-10746-LSS       Doc 189      Filed 05/08/20     Page 2 of 9




Unless otherwise stated herein, I have personal knowledge of the facts set forth in this

declaration.

            PROFESSIONAL BACKGROUND AND QUALIFICATIONS

       3.      I received my B.A. in economics and politics from Brandeis University and

my MBA in finance and accounting from the University of Chicago Booth School of

Business. I have over 30 years’ business experience as an investment banker, corporate

financial executive, private equity acquisitions executive and restructuring and insolvency

professional. In the restructuring and insolvency arena I have served as financial advisor

or investment banker in nearly 100 situations involved distressed or challenged

organizations. I have run many section 363 sale processes both as an agent of debtors and

as an advisor to statutory committees. I have overseen and augmented sale processes

successfully boosting purchase prices in many cases.

       4.      GlassRatner is a full-service financial advisory firm with over 100

professionals located in approximately 15 offices throughout the U.S. GlassRatner brings

together a unique combination of financial and operating insight collectively gained from

decades of experience working in crisis situations, along with practical transaction

experience. GlassRatner specializes in interim management, fiduciary services, turnaround

consulting, operational due diligence, debtor and creditor advisory services include

distressed investment banking services, and financial and operational restructurings.

GlassRatner is an indirect, wholly-owned subsidiary of B. Riley Financial, Inc. (NASDAQ:

RILY), a publicly traded, diversified financial services company, and an affiliate entity of

B. Riley FBR, Inc.
            Case 20-10746-LSS       Doc 189     Filed 05/08/20     Page 3 of 9




       5.      On March 26, 2020, GlassRatner was selected to serve as financial advisor

to the Debtors. At the time we began our work the Debtors had negotiated the principal

terms of a stalking horse purchase agreement (the “Original Stalking Horse APA”) with

RBS Salon Holdings, Inc., an affiliate of Tacit Capital LLC (the “Stalking Horse”).

       6.      I understand that prior to the Petition Date, the Company engaged in a

marketing process (the “Prepetition Marketing Process”) for the sale of all or

substantially all of the Company’s assets with Cascadia Capital, LLC (“Cascadia”).

Details of the Prepetition Marketing Process are set forth more fully in the Declaration of

Kathleen Trent in Support of Chapter 11 Petitions and First Day Pleadings (the “First

Day Declaration”).

       7.      Immediately after we were engaged, we reached out to Cascadia and

requested the list of potential bidders they contacted in the Prepetition Marketing Process

(the “Potential Bidders”). The list of Potential Bidders included thirty-one (31) parties

categorized by Cascadia as “strategic buyers” and eighty-one (81) parties categorized as

“financial buyers”. Ninety-nine (99) of these Potential Bidders declined interest prior to

our involvement. We were given contact information from Cascadia for nine (9) Potential

Bidders that had shown interest in the Company during the Prepetition Marketing Process.

We were not provided with contact information for the remainder of Potential Bidders;

however, we were able to identify email addresses for approximately 60 of these Potential

Bidders.

       8.      Shortly after the Petition Date, GlassRatner sent notice of the bankruptcy

filing and proposed bid procedures to the Potential Bidders set forth above as well as to

eleven (11) additional parties identified by GlassRatner.      We received signed non-
            Case 20-10746-LSS        Doc 189      Filed 05/08/20     Page 4 of 9




disclosure agreements (each an “NDA”) from thirteen (13) Potential Bidders, all of whom

were granted access to the electronic data room established and maintained by the Debtors

(the “Diligence Information”). The Diligence Information provided all Potential Bidders

with detailed information on, among other things, the Debtors’ business, assets, liabilities

and historical financial performance and was updated regularly with additional information

during the sale process.

       9.      Between the Petition Date and the May 5, 2020 Bid Deadline, while

Potential Bidders were reviewing documents in the data room, multiple Potential Bidders

held informational conference calls with the Debtors’ CEO. Throughout this entire

process, I and other representatives of GlassRatner participated in numerous calls and

meetings with the Potential Bidders, the Debtors’ management and advisors regarding the

status of the sale process, and have provided updates to the Debtors and advisors to the

Official Committee of Unsecured Creditors on the sale process in real time. Just before

the Bid Deadline, there were four (4) parties still active in the data room.

       10.     Prior to the May 5, 2020 Bid Deadline, the Debtors received an Amended

and Restated Asset Purchase Agreement from the Stalking Horse (the “Amended Stalking

Horse APA”). The Amended Stalking Horse APA increased the consideration offered by

the Stalking Horse by $200,000 plus the assumption of certain 503(b)(9) claims as a result

of negotiations with the Committee.

       11.     Also, prior to the Bid Deadline, the Debtors received a Non-Qualified Bid

from Rudy’s Reloaded, LLC, a to-be-formed Delaware limited liability company, backed

by the two surviving Rudy’s Barbershop founders Wade Weigel and David Peterson (the

“Founders”) and Tom Bailiff and Butch Bannon. The Founders also disclosed that should
            Case 20-10746-LSS       Doc 189     Filed 05/08/20     Page 5 of 9




they be the Successful Bidder at the Auction, they will sell some of the assets or entities

they acquire to Fellow Barber.

       12.     Pursuant to paragraph 6 of the Bidding Procedures Order, the Bid Deadline

was extended by the Debtors, in consultation with counsel to the Committee, to allow the

Founders an opportunity to improve their bid so that it could be considered a Qualified Bid

for the Auction.

       13.     On May 6, 2020, the Founders submitted a revised bid from Malden Avenue

Associates, LLC, a Washington State limited liability company, or assigns, doing business

as “Rudy’s Reloaded” (“Rudy’s Reloaded”) that the Debtors, in consultation with counsel

to the Committee, determined to be a Qualified Bid when measured against the Original

Stalking Horse APA approved by the Court in the Bidding Procedures Order and not

against the Amended Stalking Horse APA.

       14.     As a result of allowing Rudy’s Reloaded to submit a Qualified Bid,

measured against the Original Stalking Horse APA and not the Amended Stalking Horse

APA, the Stalking Horse purported to withdraw the Amended Stalking Horse Agreement.

       15.     On May 7, 2020, the Debtors conducted the Auction and determined at the

outset that the highest and best initial bid for the Debtors’ assets was offered by Rudy’s

Reloaded.

       16.     After several rounds of bidding between the Stalking Horse and Rudy’s

Reloaded during the Auction, the Debtors determined, in consultation with counsel to the

Committee, that: (i) Rudy’s Reloaded was the Successful Bidder and its final bid was the

Successful Bid; and (ii) that the Stalking Horse was the Back-Up Bidder and its final bid
          Case 20-10746-LSS          Doc 189     Filed 05/08/20     Page 6 of 9




was the Back-Up Bid under the Bidding Procedures Order. The Stalking Horse has

reserved all its rights as to whether it should be deemed the Back-Up Bidder.

       17.     The Successful Bid will pay off all the DIP Obligations in full in cash at

closing and repay the Demand Loan in the amount of $204,700 due to the Prepetition

Noteholders in full in cash at closing. The Prepetition Noteholders will receive, at their

choice, either $200,000 in cash or 10% of the equity in the Successful Bidder in exchange

for assumption and/or release of their $2,662,547.32 in Prepetition Secured Note

Obligations. In addition, all the Debtors’ leases will be assumed, including attempting to

enter into new leases with the three leases previously rejected by the Debtors. All stub rent

will be assumed (up to a cap of $165,000), all section 503(b)(9) claims will be assumed

(up to a cap of $35,000) and all obligations for priority and general unsecured claims listed

in the Debtors’ schedules and statements (that are not contingent, unliquidated or disputed)

are being assumed by the Successful Bidder. Finally, the Successful Bidder is providing

$130,000 in cash to the Debtors’ estates plus $100,000 in cash at closing to fund the bidding

protections due to the Stalking Horse.

       18.     The Back-Up Bid provides many of the same terms as the Successful Bid.

However, while it provides $170,000 more in cash consideration to the Debtors’ estates, it

only assumes 20 of 25 leases, and only assumes $169,000 in trade payables, leaving the

Debtors estates with large rejection damages and other unfulfilled claims. A chart that I

prepared during the Auction showing the final bid comparisons is attached hereto as

Exhibit A.
          Case 20-10746-LSS         Doc 189     Filed 05/08/20     Page 7 of 9




       I declare under penalty of perjury, pursuant to 28 U.S.C. § 1746, that the foregoing

is true and correct to the best of my knowledge, information and belief.

Executed on May 8, 2020

                                             GLASSRATNER ADVISORY & CAPITAL
                                             GROUP LLC



                                             /s/ Wayne P. Weitz
                                             Wayne P. Weitz, Principal
Case 20-10746-LSS   Doc 189   Filed 05/08/20   Page 8 of 9




                     EXHIBIT A
Case 20-10746-LSS   Doc 189   Filed 05/08/20   Page 9 of 9
